Filed 1/21/22 P. v. Smith CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION FOUR



   THE PEOPLE,                                                  B296349

          Plaintiff and Respondent,                             Los Angeles County
                                                                Super. Ct. No. A628424
          v.

   HARUN O’NEAL SMITH,

          Defendant and Appellant.


       APPEAL from an order of the Superior Court of Los
 Angeles County, John J. Lonergan, Judge. Affirmed.
       Roberta Simon, under appointment by the Court of Appeal,
 for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
 Assistant Attorney General, Susan Sullivan Pithey, Senior
 Assistant Attorney General, Zee Rodriguez and Wyatt E.
 Bloomfield, Deputy Attorneys General, for Plaintiff and
 Respondent.
                         INTRODUCTION

      In 1984, defendant and appellant Harun O’Neal Smith pled
guilty to second degree murder and robbery. In 2019, Smith filed
a petition for resentencing under Penal Code section 1170.95. 1
The trial court summarily denied the petition, concluding Smith
was ineligible for relief as a matter of law because the record of
conviction showed he was the actual killer. On appeal, he argues
the trial court erred by summarily denying his petition without
issuing an order to show cause and holding an evidentiary
hearing. He also argues the court prejudicially erred by denying
his petition without first appointing counsel. We reject these
contentions and affirm the order denying Smith’s petition.

                 PROCEDURAL BACKGROUND

      In 1984, Smith pled guilty to second degree murder
(§ 187, subd. (a)) and robbery (§ 211) and admitted firearm use
and great bodily injury allegations with respect to both counts
(§§ 12022.5, 12022.7). The trial court sentenced him to an
indeterminate term of 15 years to life for the murder, plus a two-
year determinate term for the robbery. In an unpublished
opinion, a different panel of this court affirmed the judgment.
(People v. Smith (February 7, 1986, B013487) [nonpub. opn.].)
      In 2019, Smith filed a petition for resentencing under
section 1170.95. In his petition, he requested that counsel be
appointed on his behalf. Without appointing counsel, the trial
court summarily denied the petition, concluding Smith was
ineligible for relief as a matter of law because the record of

1       All undesignated statutory references are to the Penal
Code.




                                  2
conviction showed he was the lone defendant, pled guilty to
murder, and admitted weapon use and great bodily injury
allegations. Smith timely appealed.
       On January 22, 2020, this court issued an order to the trial
court to settle the record and prepare a settled statement. On
October 28, 2020, the trial court issued its settled statement,
which clarified Smith was ineligible for relief because the opinion
in his direct appeal clearly stated he was the actual killer.

                   FACTUAL BACKGROUND
      In its opinion resolving Smith’s direct appeal, this court
summarized the facts underlying his convictions as follows: “The
record established that, on March 29, 1984, [Smith] approached
the proprietor of a catering truck and demanded money at
gunpoint. The proprietor resisted and [Smith] killed him with
multiple gunshot wounds to the head.”

                     DISCUSSION
I.   Governing Law: SB 1437 and Section 1170.95

       The Legislature enacted Senate Bill No. 1437 (2017-2018
Reg. Sess.) (SB 1437) “to amend the felony murder rule and the
natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (Stats. 2018, ch.
1015, § 1, subd. (f); accord, § 189, subd. (e); People v. Lewis (2021)
11 Cal.5th 952, 959 (Lewis).)
       SB 1437 also added section 1170.95 to the Penal Code.
(Stats. 2018, ch. 1015, § 4.) This section permits individuals who




                                  3
were convicted of felony murder or murder under a natural and
probable consequences theory, but who could not be convicted of
murder following SB 1437’s changes to sections 188 and 189, to
petition the sentencing court to vacate the conviction and
resentence on any remaining counts. (§ 1170.95, subd. (a).) A
petition for relief under section 1170.95 must include a
declaration by the petitioner that he or she is eligible for relief
under section 1170.95 based on all the requirements of
subdivision (a), the superior court case number and year of the
petitioner’s conviction, and a request for appointment of counsel,
should the petitioner seek appointment. (§ 1170.95, subd. (b)(1).)
       Subdivision (c) of section 1170.95 provides: “The court shall
review the petition and determine if the petitioner has made a
prima facie showing that the petitioner falls within the provisions
of this section. If the petitioner has requested counsel, the court
shall appoint counsel to represent the petitioner. The prosecutor
shall file and serve a response within 60 days of service of the
petition and the petitioner may file and serve a reply within 30
days after the prosecutor response is served. These deadlines
shall be extended for good cause. If the petitioner makes a prima
facie showing that he or she is entitled to relief, the court shall
issue an order to show cause.” Subdivision (c) describes “only a
single prima facie” stage of review. (Lewis, supra, 11 Cal.5th at p.
962.) Under subdivision (c), “a complying petition is filed; the
court appoints counsel, if requested; the issue is briefed; and then
the court makes one . . . prima facie determination.” (Lewis,
supra, at p. 966, fn. omitted.)
       “If the trial court determines that a prima facie showing for
relief has been made, the trial court issues an order to show
cause, and then must hold a hearing ‘to determine whether to




                                 4
vacate the murder conviction and to recall the sentence and
resentence the petitioner on any remaining counts in the same
manner as if the petitioner had not . . . previously been
sentenced, provided that the new sentence, if any, is not greater
than the initial sentence.’ (§ 1170.95, subd. (d)(1).)” (Lewis, supra,
11 Cal.5th at p. 960.) At the hearing, the parties may rely on the
record of conviction or present “new or additional evidence” to
support their positions, and “the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.” (§ 1170.95, subd. (d)(3).)

II.     Analysis
       The trial court was correct that Smith is ineligible for
section 1170.95 relief as a matter of law. As the court correctly
noted in its settled statement, this court’s opinion resolving
Smith’s direct appeal shows he was the actual killer. (See Lewis,
supra, 11 Cal.5th at p. 971 [“The record of conviction will
necessarily inform the trial court’s prima facie inquiry under
section 1170.95, allowing the court to distinguish petitions with
potential merit from those that are clearly meritless.”]; id. at
p. 972 [“Appellate opinions . . . are generally considered to be part
of the record of conviction.”]; id. at p. 959 [SB 1437 “amend[ed]
the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer . . . .” Italics added.].) Because the record of conviction
demonstrates Smith is ineligible for relief as a matter of law, we
reject his contentions that the court violated state law and
federal due process by not issuing an order to show cause and
holding an evidentiary hearing.




                                  5
      Smith is correct that the trial court erred under state law
by not granting his request to have counsel appointed. (Lewis,
supra, 11 Cal.5th at pp. 966, 972-973.) The question is whether
that error was harmless. (Id. at pp. 973-974.) More specifically,
the inquiry is whether Smith can demonstrate “‘“it is reasonably
probable that if [he . . .] had been afforded assistance of counsel
his . . . petition would not have been summarily denied without
an evidentiary hearing.”’ [Citation.]” (Id. at p. 974.) Because the
record demonstrates Smith was ineligible for relief as a matter of
law, we conclude he cannot satisfy his burden of showing
prejudice. The failure to appoint counsel was therefore harmless.
(People v. Mancilla (2021) 67 Cal.App.5th 854, 864.)
        In a supplemental letter brief, Smith asks this court to
apply Senate Bill No. 775 (2021-2022 Reg. Sess.) (SB 775) to his
case. Effective January 1, 2022, SB 775 amended section 1170.95
in various ways. One of the ways SB 775 altered the statute was
by more explicitly codifying the holding of Lewis that counsel
must be appointed upon the petitioner’s request. (See Stats. 2021,
ch. 551 [“Th[is] bill would require the court to appoint counsel,
upon the petitioner’s request, when receiving a petition in which
the required information is set forth or readily ascertainable by
the court.”]; § 1170.95, subd. (b)(3) [“Upon receiving a petition in
which the information required by this subdivision is set forth or
a petition where any missing information can readily be
ascertained by the court, if the petitioner has requested counsel,
the court shall appoint counsel to represent the petitioner.”].)
However, SB 775 does not override the Supreme Court’s
conclusion in Lewis that harmless error analysis applies to the
failure to appoint counsel. SB 775 therefore does not alter the
resolution of Smith’s case. As explained above, because Smith is




                                 6
ineligible for relief as a matter of law, the failure to appoint
counsel was harmless error. (People v. Mancilla, supra, 67
Cal.App.5th at p. 864.)
                            DISPOSITION

      The order denying Smith’s section 1170.95 petition is
affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                   CURREY, J.



We concur:




MANELLA, P.J.




WILLHITE, J.




                                  7